Earl Warren: Number 349, John Clay, Petitioner, versus Sun Insurance Office Limited. Mr. Reese, you may proceed.
Paschal C. Reese: May it please it Court. May I have permission to request that Mr. Robert J. Kelly, Assistant Attorney General in the State of Florida. In the place of Richard W. Ervin, Attorney General in the State of Florida, appearing -- amicus curiae and this case to be allowed to use 10 minutes of my allotted time?
Earl Warren: You may.
Paschal C. Reese: Thank you. If it please the Court, this is a case in which John Clay, in -- in April 1952, being a citizen of the State of Illinois, purchased a Personal Property Floater Policy, through the agent of the respondent, Sun Insurance Office Limited, in Chicago and paid at that time, a three-year premium. About six weeks, after the purchase of the policy, the petitioner, together with his family, moved to the State of Florida and soon thereafter, purchased property in Palm Beach County, Florida, near the City of Clewiston and lived and resided in Florida continuously from May or -- from May or June of 1952, until the damage claimed -- occurred in the fall of 1954 and January of 1955. A claim was filed under the floater policy -- Personal Property Floater Policy, claiming that certain property had been stolen and a certain other property had been destroyed and that vandalism had occurred to certain photographs and pictures.
Felix Frankfurter: Could you -- could you tell us when the policy was issued and where?
Paschal C. Reese: Yes, sir. The policy was issued on April 22, 1952, in Chicago.
Felix Frankfurter: And the insured was then living in Chicago?
Paschal C. Reese: Yes, sir. The insured was living in Chicago. The policy was dated the 22nd of April, 1952. And I think it's important to bear in mind that at that time for the benefit of the insurance company and, of course, some benefit for the petitioner, that a premium of three years was paid, which paid the policy up until -- or the premium of the policy to April 22nd, 1955.
Potter Stewart: And this policy from its inception covered the -- whatever losses it did cover to property anywhere in the world?
Paschal C. Reese: Yes, sir.
Potter Stewart: If owned by (Voice Overlap) --
Paschal C. Reese: It's a world-wide policy. All of the property of its petitioner was moved to the State of Florida and the -- the damage occurred in the State of Florida. In answering the complaint which was admitted and filed more than one year after the insurance company had refused to -- to honor the claim.
Speaker: Was the insurance company qualified to do business in Florida at the time the policy was issued?
Paschal C. Reese: Yes, sir. Yes, Your Honor.
Speaker: At the time the policy was --
Paschal C. Reese: At the time the policy was issued, they were qualified to transact business in Florida. The policy, itself, contained the usual clause that all of these policies have to the effect that a suit must be brought within 12 months following the discovery of the loss, but it goes ahead -- goes on with the -- provided however, that if for the laws of the State within which this policy is issued, such limitation is invalid, then that suit clause in the policy becomes invalid. Now, the State of Florida, had a statute --
Felix Frankfurter: What -- what is that clause again, the one you just said?
Paschal C. Reese: Provided however, that if by the laws of the State within which this policy is issued.
Felix Frankfurter: Is issued?
Paschal C. Reese: Yes, sir. Such limitation is invalid. Then, the suit clause, requiring suit within 12 months, is invalid. The State of Florida has the statute Section 95.03, at the time the suit was --
Felix Frankfurter: I'm -- I'm sorry. I didn't get that. Why should -- this -- this policy was issued in -- in Illinois, in Chicago?
Paschal C. Reese: Yes, sir.
Felix Frankfurter: And what -- what you've just read said that, if such a clause or years -- that suit must be brought within a year?
Paschal C. Reese: Yes, sir.
Felix Frankfurter: Is that -- is that invalid in any State in which it is issued?
Paschal C. Reese: Yes, sir.
Felix Frankfurter: Well, then, it wasn't issued in Florida, was it? I mean --
Paschal C. Reese: No, sir. It was not issued --
Felix Frankfurter: What is their clause --
Paschal C. Reese: -- by a committee there.
Felix Frankfurter: What does that clause mean?
Speaker: I suppose the standard form of contract, if the policy had been issued in Florida, why, Florida would've made that clause invalid?
Paschal C. Reese: Yes, sir. That's --
Felix Frankfurter: That is -- that is the -- the insurance companies do business in many States and this is a form of contract so that they don't have to have a special printing for Florida or Georgia or whatever it is, is that it?
Paschal C. Reese: That's right.
Felix Frankfurter: That is -- all right.
Paschal C. Reese: That's what it's for. Now, on the Section 95.03 of the Florida statutes of 1957 and also 1959, which have just been issued, any clause in a contract as affecting a reduction in the Florida statute of limitations is invalid and shall not be recognized by any court within the State.
Felix Frankfurter: Was that -- did you say 1957, that such a statute was passed?
Paschal C. Reese: No, sir. The statute was originally passed in 1913. What I refer here, the Section 95.03 of the Florida statutes --
Felix Frankfurter: If I may --
Paschal C. Reese: -- in 1957.
Felix Frankfurter: That's just what is.
Paschal C. Reese: And then it was reconfirmed by the legislature so --
Felix Frankfurter: What are the --
Paschal C. Reese: -- and the statute is 1959. This case based upon the Florida statute was brought in the United States District Court for the Southern District of Florida. Following an effort to dismiss the case and also following a motion of the summary judgment which was denied by the District Court, the case was tried and judgment was added for the petition. Following that, various motions were made and denied by the District Court and it was appealed to this Circuit Court for the Second -- Second Circuit. There, at the argument before the court by 2 to 1 decision, this District Court was reversed on the grounds that by recognizing the Florida's -- the Florida statute and the fact that the -- the suit clause in the contract was a property right that the insurance company had been denied the due process -- had been denied due process. The State of Florida, since a statute of the State had been, we might say, to a certain extent or declared unconstitutional, has been contrary to the Due Process Clause the Constitution of the United States, then filed a motion for rehearing as amicus curiae, but the rehearing was denied and the matter came to this Court on our petition for writ of certiorari. Gentlemen, may it please the Court, we find only one case absolutely on the point apparently all to the case at bar, and that was the suit in the State of Alabama. It was the suit of Galliher versus State Mutual Life Insurance Company, 150 Ala.543, 43 So.833. In this case, in Alabama, there was a policy written in Georgia, of far, a resident of the State of Georgia. The resident State of Georgia subsequently moved to the State of Alabama and there died. There were certain reasons why no suit was prosecuted within the 12-month limit and the State of Alabama -- the Supreme Court of the State of Alabama took the position that the State of Alabama had sufficient interest in the -- in the suit so that the statute of Alabama, which is parallel to that of Florida and is quoted as the Alabama Code of 1896, Section 2802, so that the -- the laws of Alabama would control rather than the laws to the State of Georgia. It is our contention that the State of Florida had a final interest and such an interest in this matter to where the laws of the State of Florida should control, rather than the laws of the State of Illinois in the case at bar. The policy while written in the State of Illinois, within two months, became the property of the resident of the State of -- of Florida. All the property was in the State of Florida. The loss took place in the State of Florida. The respondent was qualified to transact business within the State of Florida. The investigation by the insurance people was made within the State of Florida and the denial of -- of the claim was made within the State of Florida. Now, the respondent had claimed that the only thing that -- the only interest that the State of Florida had in this -- there was the payment of the loss, if the loss had been paid. Certainly, if a resident of the State of Florida -- if the policy had been purchased in Florida, it could've had no more interest than they have under this policy. And under the public policy of the State, which is definitely set out in Section 95.03, Florida has a right to protect a citizen of the State against a clause in any policy where -- that maybe written, which is prohibited within the State of Florida.
Felix Frankfurter: You're assuming, are you not that that -- the Florida statute applies to this situation?
Paschal C. Reese: Yes, sir.
Felix Frankfurter: Well, how do we know that? The Court of Appeals didn't decide that and there's no Florida case deciding it.
Paschal C. Reese: No, sir. But the State of Alabama has decided it.
Felix Frankfurter: Yes, I know, but Alabama isn't Florida.
Paschal C. Reese: The State of Florida has said --
Felix Frankfurter: (Voice Overlap) --
Paschal C. Reese: -- our laws --
Felix Frankfurter: Both States would agree to that.
Paschal C. Reese: The State of Florida has said --
Felix Frankfurter: (Voice Overlap)
Paschal C. Reese: -- in our laws apply to insurance contracts within the State of Florida.
Felix Frankfurter: Yes, but they haven't said they applied to insurance contracts written outside the State, but are then residents of the riding States.
Paschal C. Reese: They haven't said so that they did.
Felix Frankfurter: Pardon me?
Paschal C. Reese: They haven't said that the contract did this. Now, it's been definitely decided.
Felix Frankfurter: That's -- that's the point I'm putting here. That's the point I'm putting to you. That all we know, the Florida Supreme Court might decide that that isn't the law, but that the statute is not to be applied to this situation.
Paschal C. Reese: I don't see how they could, sir.
Felix Frankfurter: All courts do strange things, won't they?
Paschal C. Reese: [Laughs] For the simple reason that the -- that the general law, I think, is clear. And where the State has sufficient interest in the -- in the contract and in the enforcement of the contract, that the law of the forum will control.
Felix Frankfurter: But this Court has decided in some cases, where you could observe exactly that -- that it wouldn't be even constitutional to do that.
Paschal C. Reese: If this Court decided in a case which was cited by the District Court, Delta & Pine Land case, which the District Court assumed was a similar case when it was not. The Delta & Pine Land case dealt with a surety bond. The surety bond required that a suit must be brought at -- no, that -- that notice of defalcation should be given within 15 months after the expiration of the suretyship. It said nothing about the date for a suit to be started. Now, it did have a 12-month clause after the notice was given.
Felix Frankfurter: No, but this notice of -- this requirement of notice was against the law of Mississippi, where a suit was brought. And the Mississippi Supreme Court said that's all right. Mississippi law governs. Indeed, the insurance company was actually -- had its main office in Mississippi. And this Court said that that couldn't constitutionally be done. I'm not saying there's an exact case, but it's a case that was possibly going to be less sure that your Supreme Court might hold that this statute is not applicable to this situation. I'm not saying it would, but I guess I'm less sure than you are that it would be, anyhow we don't know, do we?
Paschal C. Reese: No, Sir. But we do know this that the -- that the Delta & Pine Land case did not involve a -- a suit clause. It involved a notice that -- that a defalcation had taken place. And that was not given until many months after the --the surety had ceased to exist.
Felix Frankfurter: Yes. And Mississippi said that was against its policy.
Paschal C. Reese: Well, sir --
Felix Frankfurter: Therefore, it was used to enforce it. And this Court said it couldn't change the contact which had been written elsewhere.
Paschal C. Reese: I think though that there's great deal of difference between --
Felix Frankfurter: I --
Paschal C. Reese: -- changing of contract to that sort and changing one where it's a matter of public policy that the suit must follow the statute of limitations.
Felix Frankfurter: Well, but --
Paschal C. Reese: Now, that had nothing to do with the statute of limitations --
Felix Frankfurter: Am I wrong in thinking that questions of notice, giving notice within a limited time and bringing (Inaudible) have not unrelated purposes. They're directed towards similar -- with similar concerns namely, the early period during which of -- the insurance company should know in order that it may adjust itself to what is relevant in keeping reserves, the claims outstanding, the relation of the premium to the claims outstanding into the reserves, etcetera, etcetera. But notice and the statute of limitation do not deal with such different matters, subject matters, but you can say the Delta case has no relevance to this problem, can you?
Paschal C. Reese: Unless the statute of limitations say that it -- that a -- a person can sue within a certain period of time, on an act -- under a contract in the various statutes of limitations.
Felix Frankfurter: Of giving notice within the given period of time is a form of the statute of limitations. It cuts off the right to bring an action unless you give notice.
Paschal C. Reese: That's true, sir. But at the same I don't -- I -- I differentiate between that and the -- the suit clause in this policy. I think the State of Florida has sufficient interest in the -- in this manner --
Speaker: I know --
Paschal C. Reese: -- to where its interest calls upon the State of Florida and allows the State of Florida to assert its public policy.
Earl Warren: You may take the -- the remainder of the time, if you wish, to and that we'll leave 10 minutes for Mr. Kelly tomorrow. You, if you wish, take the three minutes that's left, or have you finished?
Paschal C. Reese: I was going to take the time --
Earl Warren: You may -- you may take it.
Paschal C. Reese: -- Mr. Justice, to -- on rebuttal, but if I want to have three minutes, I probably won't.
Earl Warren: Well -- no, I wonder -- give counsel his 10 minutes --
Paschal C. Reese: Yes.
Earl Warren: -- but we'll -- we'll -- you may start in the morning, Mr. Kelly. We'll adjourn now.